Illinois Official Reports

                                       Appellate Court



                           People v. Guyton, 2014 IL App (1st) 110450



Appellate Court           THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption                   KASEY GUYTON, Defendant-Appellant.


District & No.            First District, Second Division
                          Docket No. 1-11-0450


Filed                     July 15, 2014
Rehearing denied          May 4, 2015


Held                       Defendant’s convictions and sentences for second degree murder,
(Note: This syllabus attempted first degree murder and unlawful use of a weapon by a felon
constitutes no part of the arising from an altercation following a vehicular collision between a
opinion of the court but van driven by the murder victim and defendant’s car were upheld on
has been prepared by the appeal and defendant’s conviction for aggravated discharge of a
Reporter of Decisions firearm was vacated pursuant to the one-act, one-crime doctrine where
for the convenience of defendant had the requisite intent to be convicted of the second degree
the reader.)               murder of the van’s driver and the attempted first degree murder of the
                           van’s passenger, the trial court did not err in limiting defendant’s use
                           of Lynch evidence concerning the victims’ aggressive and violent
                           character, the 20-year add-on to defendant’s sentence for attempted
                           first degree murder did not violate due process or equal protection in
                           the absence of a showing that the sentence was disproportionate to the
                           offense or was not reasonably related to deterring the use of firearms,
                           defendant’s sentences were not excessive, and his counsel was not
                           ineffective in failing to request a reduction in the sentences based on
                           provocation by the victims.



Decision Under            Appeal from the Circuit Court of Cook County, No. 06-CR-22501; the
Review                    Hon. John P. Kirby, Judge, presiding.
     Judgment                 Affirmed in part and vacated in part.
     Counsel on               Michael J. Pelletier, Alan D. Goldberg, and Jonathan Krieger, all of
     Appeal                   State Appellate Defender’s Office, of Chicago, for appellant.

                              Anita M. Alvarez, State’s Attorney, of Chicago (Alan J. Spellberg and
                              Carol L. Gaines, Assistant State’s Attorneys, of counsel), for the
                              People.




     Panel                    JUSTICE PIERCE delivered the judgment of the court, with opinion.
                              Presiding Justice Harris and Justice Liu concurred in the judgment and
                              opinion.




                                               OPINION

¶1          Following a jury trial, defendant Kasey Guyton was convicted of second degree murder,
       attempted first degree murder, and aggravated discharge of a firearm. In a simultaneous bench
       trial, defendant was convicted of unlawful use of a weapon by a felon. Defendant was
       subsequently sentenced to 18 years’ imprisonment for second degree murder and 16 years’
       imprisonment for attempted first degree murder with a 20-year mandatory add-on for the
       personal discharge of a weapon, and 6-year concurrent terms for aggravated discharge of a
       firearm and unlawful use of a weapon by a felon. On appeal, defendant argues: (1) his
       convictions for second degree murder and attempted first degree murder are inconsistent; (2)
       the trial court improperly limited his presentation of Lynch material (People v. Lynch, 104 Ill.
2d 194 (1984)); (3) his sentence for attempted first degree murder is unconstitutional because it
       shocks the conscience and violates equal protection and due process; (4) his sentence for
       attempted first degree murder is unconstitutional because the firearm add-on imposed is not
       reasonably related to the aim of deterring firearm use and thus violates due process; (5) his
       sentences for attempted first degree murder and second degree murder are excessive; (6)
       counsel was ineffective for failing to request defendant’s sentence for attempted first degree
       murder be reduced based on provocation; and (7) his conviction for aggravated discharge of a
       firearm violates the one-act, one-crime doctrine and should be vacated. For the following
       reasons, we affirm the judgment of the trial court but vacate defendant’s conviction for
       aggravated discharge of a firearm.

¶2                                             BACKGROUND
¶3          Defendant was charged by way of indictment with first degree murder, attempted first
       degree murder, aggravated discharge of a firearm, and unlawful use of a weapon by a felon. At
       trial, Edner Flores testified that at 7:30 p.m. on August 22, 2006, he was a passenger in a van

                                                   -2-
     being driven by Adam Saldivar, which collided with defendant’s Grand Marquis at the
     intersection of Leclaire and Augusta in Chicago. Both Saldivar and the driver of the Grand
     Marquis, whom Flores identified as defendant, exited their cars. Flores remained in the
     passenger seat. Although Flores could hear their voices, he could not hear what Saldivar and
     defendant were saying. He could hear that they were yelling. After a few minutes, Saldivar got
     back into the van and they drove south on Leclaire, while defendant returned to his car and
     drove east on Augusta.
¶4        Saldivar followed several one-way streets to get back around to Augusta. There, he stopped
     briefly to assess the damage to the van. Saldivar then drove to the intersection of Augusta and
     Lawler, one block east of the initial accident. Saldivar stopped at the stop sign and then
     proceeded through the intersection. Flores then heard six or seven shots but could not tell
     where they were coming from. He felt a burning sensation in his upper back and looked at
     Saldivar. Saldivar appeared to be in “shock” and lost control of the van, hitting an oncoming
     car and crashing into a brick building.
¶5        Flores jumped out of the van and ran toward a young woman on a nearby front porch. He
     asked her to call the police. Flores went home, changed his shirt, went to Saldivar’s house to
     tell Saldivar’s family what had happened and returned to the scene with Saldivar’s family.
     Flores spoke to the police and then went to the police station where he saw a little burn mark in
     the middle of his back. Flores identified defendant in a photo array and a lineup as the man
     from the accident.
¶6        David Johnson testified that he lived near the intersection of Augusta and Leclaire and was
     outside at 7:30 p.m. on August 22, 2006. He witnessed a collision between a maroon van and
     blue car. He walked toward the scene and heard the drivers of the two vehicles arguing over
     who was at fault. Johnson saw a passenger in the van but the passenger never got out. After
     they were done arguing, the men got into their cars and drove away. Johnson then saw the van
     as it returned to the area. As the van made a left turn from Lawler onto Augusta, Johnson saw
     defendant, who was standing by a tree on the southwestern corner of the intersection holding a
     semiautomatic pistol, step out and shoot at the van. He heard four or five shots. The van then
     struck another car and crashed into a building. The driver of the van was slumped over the
     steering wheel and the passenger fled west on Augusta. Johnson saw defendant get into a car
     and drive east. Johnson had seen defendant in the neighborhood several times and knew that he
     lived on the corner of Leclaire and Augusta. Johnson did not see anyone in the van shoot at
     defendant.
¶7        Johnson did not talk to the police until three days later, when he flagged down an officer he
     knew. He identified defendant as the shooter in a photo array and in a lineup. Johnson admitted
     that he had three prior convictions for drug offenses and admitted that he was a heroin addict.
     He also testified that although he worked as a confidential informant for the police in other
     cases, he was not paid in this case.
¶8        Eric Smith testified that he knew defendant from the neighborhood and knew that he drove
     a sky blue Grand Marquis. On August 22, 2006, he saw defendant twice at the intersection of
     Augusta and Lawler. The first time he saw defendant, defendant pulled up, parked his car, got
     out and knocked on the window of a building, got back in his car and drove off. About an hour
     later, Smith saw defendant, who had a young woman in his car, park in the same location.
     Smith left and returned a few minutes later. When he came back, he heard a commotion on the
     corner. When he approached, he saw that defendant’s car had been hit. He heard defendant say,

                                                 -3-
       “this motherfucker is going to pay.” Defendant went into his car and returned with a gun in his
       hand. Smith saw defendant walk southbound on Lawler. Defendant stopped, and “tucked”
       himself behind a big tree on the corner. Smith saw a maroon van approach the stop sign on the
       corner and as the van was about to turn westbound on Leclaire, Smith heard a gunshot from
       behind the tree and saw defendant with a gun in his hands. Smith saw defendant bang on the
       gun and fire several more shots. The shots were fired at the passenger side back window of the
       van. Smith did not see anyone in the van point anything out of the window. The van struck
       another car and crashed into a building. The passenger of the van jumped out and ran. He had
       nothing in his hands.
¶9         Defendant jumped into the passenger side of his car and took off. Smith talked to police on
       August 30, 2006, after he was stopped by the police when he ran from them. Smith had a prior
       felony conviction for delivery of a controlled substance.
¶ 10       Eardia Basset was driving eastbound on Augusta at approximately 7:45 p.m. on August 22,
       2006. She was on her way to her son’s house and her granddaughter sat in the backseat of her
       car. As she was about to turn onto Lawler, she heard a “pow” and then heard it again. She told
       her granddaughter to get low in the seat. She then saw a van come around the corner, heard
       another shot and saw the van crash into her car on the driver’s side.
¶ 11       She looked to where she heard the shots coming from and saw defendant standing on the
       southeast corner of Lawler and Augusta with a gun in his hand, firing at a maroon-colored van.
       Neither the driver nor the passenger in the van had a gun, and they were not yelling. The
       passenger got out of the van and ran west, then north. Eardia identified defendant as the shooter
       in a photo array and in open court.
¶ 12       Forensic investigator Donald Fanelli arrived at the scene at about 8:30 p.m. and took video
       and photographs of the area. Investigator Fanelli observed a white painted tree on Lawler and
       saw four fired cartridge cases and a live unfired bullet on the ground by the tree. All five
       cartridges were Winchester 9-millimeter Luger. He also observed a bullet hole in the house on
       the corner of Lawler and Augusta, as well as a hole in the fence.
¶ 13       Investigator Fanelli also observed that the window on the passenger side of the maroon van
       was broken and that Saldivar was still inside the van, lying between the seats. A baseball bat
       was found under the front passenger seat of the van. A bullet was recovered from the back of
       the front passenger seat.
¶ 14       Detective Anthony Noradin arrived at the scene and saw Saldivar lying in the front seat of
       the van. On August 25, 2006, Detective Noradin showed Eardia Bassett and Edner Flores a
       photo array and both witnesses identified defendant. Bassett, Flores, Smith and Johnson all
       identified defendant from lineups.
¶ 15       Assistant Cook County Medical Examiner Michel Humilier conducted an autopsy on
       Saldivar on August 23, 2006, and observed an irregular gunshot wound entrance to the back of
       defendant’s head. Dr. Humilier opined that the cause of death was a gunshot wound and the
       manner of death was homicide.
¶ 16       Defendant’s girlfriend Stephanie Sims testified that defendant arrived at her apartment in
       Calumet City between 9 p.m. and 10 p.m. on August 22, 2006. He drove his Mercury Marquis.
       After defendant spent the night, Sims drove defendant to work in the morning because his car
       had a flat tire. Defendant’s car remained in the parking lot.



                                                   -4-
¶ 17        On September 1, 2006, she found a gun under some mattresses in the second bedroom of
       her apartment. Sims put the gun in a plastic bag and called police. When officers arrived, Sims
       gave written consent for officers to search her apartment. The officers recovered the loaded
       Beretta 9-millimeter black handgun that Sims had found. The weapon and nine bullets were
       inventoried the following day by Chicago police. Chicago police detective DeSalvo also
       observed a blue Mercury Marquis in the parking lot of Sims’ apartment building and had the
       vehicle towed.
¶ 18        Marc Pomerance, a firearm and tool expert, examined the firearm recovered, and after test
       firing the weapon, concluded that all four fired cartridge cases recovered at the scene were
       fired from the weapon recovered from Stephanie Sims’ apartment.
¶ 19        The State rested. Defendant’s motion for a directed verdict was denied.
¶ 20        Defendant testified that on August 23, 2006, he lived with his mother at 5105 West
       Augusta and owned a blue Grand Marquis. He had taken his son Maliek to get something to eat
       and as they approached the intersection of Augusta and Leclaire going east, a van turned right
       in front of him and they collided. The passenger, who was hanging out of the van’s window
       and the driver of the van, told him to “pull the fuck over.”
¶ 21        Defendant and the driver of the van got out of their vehicles. Defendant testified that the
       van’s driver said, “[W]here the fuck you come from? I didn’t see you.” The van’s driver told
       defendant that the collision was defendant’s fault and the two men argued. The van’s driver
       was standing in a fighting stance. Defendant told the driver that he had insurance and the driver
       should call the police. While they were arguing, Flores got out of the van and started yelling at
       defendant. Flores told defendant that he caused the accident and pulled a black gun out from
       his shirt. Flores told defendant that either defendant would pay or Flores would take his car.
       Flores repeated that statement a second time.
¶ 22        Saldivar and Flores got back into the van but told defendant, “[t]his shit ain’t over with, on
       nation” and that they were coming back. Saldivar drove off. Defendant took his son to his
       mother’s house and parked his car on Augusta and Lawler. He took his gun from his car and
       began to walk home. As he was walking, he saw Saldivar’s van approaching and feared the van
       would hit him so he walked south on Lawler. When he was near a tree, he saw Flores reach
       down with his right arm. As Flores put his arm back up, defendant fired his gun at the van.
       Defendant testified that he thought Flores was going to shoot him. After he shot into the van,
       he ran to his car and drove to his girlfriend’s house in Calumet City. He spent the night and left
       his gun there.
¶ 23        On cross-examination, defendant admitted that he had told police that he had not been in an
       accident.
¶ 24        Pursuant to People v. Lynch, 104 Ill. 2d 194 (1984), Flores was recalled in defendant’s case
       in chief. Flores testified that he was convicted of battery in 2009. In May 2005, Flores was
       outside of a gas station putting his son in a car seat when a car pulled in quickly and almost hit
       him. A man got out of the car and came directly at Flores. Flores punched him in the face,
       knocking the man to the ground. Flores testified that he did not know the man was blind. He
       was subsequently arrested but the case was ultimately dismissed.
¶ 25        Aaron Pawlow, the blind man that Flores punched, testified that he was considered legally
       blind but did have partial vision in one eye. He testified that on May 14, 2005, he was with his
       82-year-old mother, who was trying to pull into a parking spot in a gas station when she said


                                                    -5-
       that someone was standing too close to the spot. His mother spoke to the person through her
       open car window and asked him to move over so she could pull in. That person was later
       identified as Edner Flores. Flores responded that she had plenty of room. His mother felt
       uncomfortable so she asked Flores to move again. The third time she asked, Flores started
       screaming at her. Pawlow got out of the car, tried to unfold his cane, and walked up to Flores.
       Pawlow told Flores that he was blind and then felt something hit him on the head. Pawlow fell
       to the ground and Flores sat on his chest and punched him in the eye. Pawlow was treated at the
       hospital for a hemorrhage in his eye.
¶ 26       Isaias Casteneda also testified pursuant to Lynch. On June 9, 1997, he was in a car of
       several people when a car pulled up next to them and a guy named “Low Rider” got out and
       started shooting at them. Castaneda could not remember “Low Rider’s” name and when
       defense counsel showed Casteneda a picture, the court sustained the State’s objection.
       Defendant was unable to establish that Saldivar was “Low Rider.”
¶ 27       Defendant then introduced a certified copy of Adam Saldivar’s conviction for aggravated
       discharge of a firearm in October 1997 and a certified copy of Edner Flores’ conviction for
       battery causing bodily harm in May 2009.
¶ 28       In rebuttal, the State played a portion of the videotape of defendant’s interrogation
       following his arrest. In that portion of the videotape, defendant denied being involved in a car
       accident on August 22, 2006, and stated that his car was in the shop on that date. The State
       presented a certified copy of a vehicle record showing a 1990 Mercury registered to defendant.
¶ 29       Following deliberations, the jury returned a verdict of guilty of second degree murder,
       attempted first degree murder, and aggravated discharge of a firearm. The jury found that
       defendant had personally discharged a firearm during the attempted murder. Defendant was
       also found guilty of unlawful use of a weapon by a felon. Defendant was sentenced to a total of
       54 years’ imprisonment. It is from this judgment that defendant now appeals.

¶ 30                                           ANALYSIS
¶ 31                                      I. One Act, One Crime
¶ 32       Defendant argues that because all of the charges arose from his shooting into the van and
       the State did not differentiate between the different shots fired, his conviction for aggravated
       discharge of a firearm should be vacated because it violates the one-act, one-crime rule. The
       State agrees and responds that although defendant committed a series of closely related but
       separate acts when he fired five shots at the van, the State did not apportion those shots in the
       indictments so that each formed the basis of a separate offense.
¶ 33       Under the one-act, one-crime rule, multiple convictions arising out of a single physical act
       are prohibited. People v. King, 66 Ill. 2d 551 (1977). We therefore vacate defendant’s
       conviction for aggravated discharge of a firearm. People v. Garcia, 179 Ill. 2d 55, 71 (1997)
       (under the one-act, one-crime rule, a sentence should be imposed on the more serious offense
       and the conviction on the less serious offense should be vacated).

¶ 34                                          II. Verdicts
¶ 35       Defendant argues that the jury verdicts in this case reflect that defendant thought he was
       acting in self-defense when he committed the shooting. Therefore, he could not have the


                                                   -6-
       requisite intent to be convicted of both attempted first degree murder and second degree
       murder and his attempted first degree murder conviction must be vacated.
¶ 36        The standard of review on a challenge to the sufficiency of the evidence is whether, after
       viewing the evidence in the light most favorable to the prosecution, a rational trier of fact could
       have found the essential elements of the crime beyond a reasonable doubt. People v. Ross, 229
Ill. 2d 255, 272 (2008). It is not the function of the reviewing court to retry the defendant or
       substitute its judgment for that of the trier of fact. People v. Collins, 214 Ill. 2d 206, 217
       (2005). The trier of fact assesses the credibility of the witnesses, determines the appropriate
       weight of the testimony and resolves conflicts or inconsistencies in the evidence. People v.
       Naylor, 229 Ill. 2d 584, 614 (2008). The trier of fact is not required to disregard inferences that
       flow from the evidence or search out all possible explanations consistent with innocence and
       raise them to a level of reasonable doubt. People v. Hall, 194 Ill. 2d 305, 332 (2000). A
       criminal conviction will not be set aside unless the evidence is so improbable or unsatisfactory
       that it creates a reasonable doubt of the defendant’s guilt. People v. Siguenza-Brito, 235 Ill. 2d
213, 225 (2009). Defendant’s conviction will not be reversed on review simply because he
       claims a witness was not credible or the evidence was contradictory. Id. at 228.
¶ 37        Defendant was charged with the first degree murder of Adam Saldivar and attempted first
       degree murder of Edner Flores. To sustain a conviction for first degree murder the State must
       prove that a defendant killed an individual without lawful justification and in performing the
       acts which caused the death, he intended to kill or do great bodily harm or knew that his acts
       created a strong probability of death or great bodily harm to that individual. 720 ILCS
       5/9-1(a)(1), (a)(2) (West 2006). Once the State has proven all of the elements of first degree
       murder, the burden shifts to the defendant who wishes to mitigate the offense to second degree
       murder, to prove the existence of one of the statutory mitigating factors by a preponderance of
       the evidence. See 720 ILCS 5/9-2(c) (West 2006); People v. Lopez, 166 Ill. 2d 441, 447 (1995).
¶ 38        First degree murder may be reduced to second degree murder when either of the following
       mitigating factors is present:
                    “(1) [Provocation] At the time of the killing he is acting under a sudden and intense
                passion resulting from serious provocation by the individual killed or another whom
                the offender endeavors to kill, but he negligently or accidentally causes the death of the
                individual killed; or
                    (2) [Imperfect self-defense] At the time of the killing he believes the circumstances
                to be such that, if they existed, would justify or exonerate the killing under the
                principles stated in Article 7 of this Code [Justifiable Use of Force; Exoneration], but
                this belief is unreasonable.” 720 ILCS 5/9-2(a)(1), (a)(2) (West 2006).
¶ 39        In this case, defendant argued that the first degree murder of Adam Saldivar should be
       mitigated to second degree murder because he acted in self-defense. The jury agreed. Second
       degree murder is a “lesser mitigated offense” of first degree murder and is distinguished from
       self-defense only in terms of the nature of the defendant’s belief at the time of the killing.
       (Emphasis omitted.) People v. Jeffries, 164 Ill. 2d 104, 122 (1995) (citing People v. Newbern,
       219 Ill. App. 3d 333, 353 (1991)). If the defendant’s belief at the time of the killing was
       reasonable, self-defense may apply; if the defendant’s belief was unreasonable, a conviction
       for second degree murder may be appropriate. People v. Hooker, 249 Ill. App. 3d 394, 403
       (1993). Here, the jury found defendant’s belief in the need for self-defense to be unreasonable
       and convicted him of second degree murder.

                                                    -7-
¶ 40       Guyton was also charged with the attempted first degree murder of Flores. To be convicted
       of attempt, the State must prove beyond a reasonable doubt the intent to commit a specific
       offense, in this case first degree murder. 720 ILCS 5/8-4(a) (West 2006). Defendant claims that
       no reasonable argument exists that his mental state changed between when he fired the bullet
       that hit and killed Saldivar, which resulted in a second degree murder conviction, and when he
       fired the bullet that hit and injured Flores, which resulted in an attempted murder conviction. In
       short, defendant argues that he cannot have had an unreasonable belief in the need for
       self-defense as to Saldivar, but not as to Flores.
¶ 41       There is no difference between the mental states required to prove attempted first degree
       murder and second degree murder. First degree murder and second degree murder share the
       same elements, including the same mental states, but second degree murder requires the
       presence of a mitigating circumstance. Jeffries, 164 Ill. 2d at 121-22. The presence of a
       mitigating factor does not negate the mental state of murder because mitigating factors are not
       elements of the crime. Jeffries, 164 Ill. 2d at 121.
¶ 42       In People v. Lopez, 166 Ill. 2d 441 (1995), our supreme court held that the offense of
       attempted second degree murder does not exist in Illinois because:
                “[T]he crime of attempted second degree murder would require the intent to commit
                the specific offense of second degree murder. Thus, the intent required for attempted
                second degree murder, if it existed, would be the intent to kill without lawful
                justification, plus the intent to have a mitigating circumstance present. However, one
                cannot intend either a sudden and intense passion due to serious provocation or an
                unreasonable belief in the need to use deadly force. Moreover, concerning the
                mitigating factor of an imperfect self-defense, one cannot intend to unlawfully kill
                while at the same time intending to justifiably use deadly force. Thus, the offense of
                attempted second degree murder does not exist in this State.” Id. at 448-49.
¶ 43       Writing separately, Justice McMorrow predicted the precise conundrum presented here:
       absent a crime of attempted second degree murder, a defendant could be punished more
       severely if the victim lives than if the victim dies. Id. at 452-53 (McMorrow, J., concurring in
       part and dissenting in part, joined by Bilandic, C.J.) (quoting Timothy P. O’Neill, “With
       Malice Toward None”: A Solution to an Illinois Homicide Quandary, 32 DePaul L. Rev. 107,
       107-08 (1982)). Despite Justice McMorrow’s prescience, the majority rejected a state
       constitutional challenge to the sentencing differential where a victim dies and where the victim
       survives and suggested that any changes to the attempt statute to allow attempted second
       degree murder would have to originate with the legislature. Id. at 450.
¶ 44       Almost 15 years after Lopez, the legislature addressed the sentencing disparity addressed
       by Justice McMorrow, but only with respect to serious provocation by adding subsection
       8-4(c)(1)(E) (see Pub. Act 96-710 (eff. Jan. 1, 2010) (adding 720 ILCS 5/8-4(c)(1)(E))), which
       states:
                “[I]f the defendant proves by a preponderance of the evidence at sentencing that, at the
                time of the attempted murder, he or she was acting under a sudden and intense passion
                resulting from serious provocation by the individual whom the defendant endeavored
                to kill, or another, and, had the individual the defendant endeavored to kill died, the
                defendant would have negligently or accidentally caused that death, then the sentence
                for the attempted murder is the sentence for a Class 1 felony[.]” 720 ILCS
                5/8-4(c)(1)(E) (West 2010).

                                                   -8-
¶ 45       The legislature could have easily addressed the issue of whether imperfect self-defense
       would be a mitigating factor in an attempted murder situation by adding such language when it
       made the above amendment, but chose not to. The legislature is presumed to know of judicial
       interpretation of statutes; thus, its inaction suggests agreement with the judicial interpretation
       of Lopez (In re May 1991 Will County Grand Jury, 152 Ill. 2d 381, 388 (1992); People v.
       Agnew, 105 Ill. 2d 275, 280 (1985)) and further suggests a decision not to provide a mitigating
       factor of imperfect self-defense to attempted second degree murder. Should our presumption
       be incorrect, the legislature again has the opportunity to consider whether subsection
       8-4(c)(1)(E) should be amended to allow proof of imperfect self-defense as a basis for
       mitigation of a sentence for the crime of attempted murder.
¶ 46       The jury’s verdict on second degree murder in this case indeed shows that it found
       defendant acted under the unreasonable belief in the need for self-defense as to Saldivar.
       Because there is no offense of attempted second degree murder, the jury could not be
       instructed and could not find the defendant guilty of attempted second degree murder of Flores
       based on the same unreasonable belief in the need for self-defense. In other words, because the
       defendant did not actually kill Flores, the legislature determined he could not lawfully mitigate
       his attempt to murder him because he had the same unreasonable belief in the need for
       self-defense. Defendant’s mental state at the time of performing the act giving rise to the
       attempted murder of Flores and the second degree murder of Saldivar was the same. The
       evidence established, and the jury found, the intent required to sustain an attempted first degree
       murder conviction. The determination by the jury that mitigating circumstances existed to
       allow for a conviction of a lesser second degree murder offense because of defendant’s
       unreasonable belief in the need to defend does not invalidate the attempted murder conviction.
       Consequently, defendant’s argument fails and his conviction for attempted first degree murder
       stands.

¶ 47                                        III. Lynch Evidence
¶ 48        Defendant argues that the trial court denied him his right to present a defense by limiting
       and delaying his use of Lynch evidence. Although the trial court allowed defendant to
       introduce the prior violent acts by the two victims pursuant to Lynch, 104 Ill. 2d 194, the court
       ruled that the evidence could only be brought in during the defense case and could not be
       elaborated on in opening statements. Defendant argues that these limitations robbed important
       defense evidence of its power, amounting to reversible error.
¶ 49        In Lynch, our supreme court held that when a defendant raises self-defense as a theory in
       his case, evidence showing the victim’s aggressive and violent character is relevant to show:
       (1) the defendant’s knowledge of the victim’s violent tendencies affected his perceptions of
       and reactions to the victim’s behavior; or (2) to support the defendant’s version of the facts
       when there are conflicting versions of events. Id. at 200. “Under the first approach, evidence is
       relevant only if the defendant knew of the victim’s violent acts. Under the second approach, the
       defendant’s knowledge is irrelevant.” People v. Nunn, 357 Ill. App. 3d 625, 631 (2005).
¶ 50        The question of whether defendant could present evidence of Saldivar’s and Flores’s prior
       aggressive behavior under Lynch was litigated extensively prior to, during, and after trial. In a
       pretrial motion, defense counsel indicated that defendant would raise a claim of self-defense at
       trial. Counsel moved to admit six prior acts by Saldivar and Flores to prove that the men were
       the aggressors. The court allowed four of the acts, including Flores’s 2005 battery of a blind

                                                   -9-
       man. During trial, the court also allowed Flores’s separate 2009 battery conviction. However,
       the court prevented defendant from admitting any evidence of self-defense in the State’s case
       in chief. The court stated, “[i]f [defendant] testifies at self-defense [sic], then it’s opened up
       and all those prior bad acts come in.” The court also limited reference to Lynch material during
       opening statements and barred the defense from mentioning “specific facts” about the acts.
¶ 51        No issue has been raised regarding whether the Lynch evidence introduced in this case was
       proper. The issue is whether the trial court erred when it ruled that the defense had to bring up
       the issue of self-defense in its case in chief before any Lynch evidence could be introduced.
¶ 52        A plain reading of Lynch establishes that the introduction of Lynch evidence is not proper
       until a defendant introduces evidence of self-defense. Lynch, 104 Ill. 2d at 204 (“a defendant
       may not introduce evidence of the victim’s character until some evidence has been presented
       that the victim was, or appeared to be, the assailant, and that the defendant therefore acted in
       self-defense”); see also Nunn, 357 Ill. App. 3d at 631. The reason for the rule is to ensure that
       such character evidence is not admitted unless self-defense is at issue in the case. People v.
       Allen, 50 Ill. 2d 280, 284 (1972). In some instances Lynch evidence may be properly admitted
       prior to the defense’s case in chief; however, “[t]he order of proof is within the discretion of the
       trial judge, who, in the interest of convenience and efficiency, might properly [decide] to allow
       the proof out of the usual order.” Lynch, 104 Ill. 2d at 205. There is no indication in this case
       that the trial court abused its discretion in choosing to limit the order of proof. We therefore
       cannot find that the trial court erred in preventing Lynch evidence from being presented prior to
       the defense’s case in chief.

¶ 53                 IV. 20-Year Add-On Violates Due Process and Equal Protection
¶ 54        Defendant argues that the 36-year sentence he received for attempted first degree murder,
       which included a 20-year add-on because he personally discharged a firearm during the
       offense, is unconstitutional. Specifically, defendant argues that his sentence for attempted
       murder is unconstitutional because it shocks the conscience to punish an attempted killing
       more severely than the completed offense of first degree murder and the harsher treatment of
       an inchoate offense also renders the sentence unreasonable, violating principles of equal
       protection and due process.
¶ 55        We begin with the presumption that all statutes are constitutional. People v. Sharpe, 216
Ill. 2d 481, 487 (2005). As a result of this presumption, the party challenging the
       constitutionality of a statute bears the burden of demonstrating that a constitutional violation
       exists. Id. Great deference is given to the legislature’s determination of the seriousness of
       various offenses and the sentences that the legislature has deemed appropriate for those
       offenses. Id. We review the question of whether a statute is constitutional de novo. Id. at
       486-87.
¶ 56        The proportionate penalties clause provides that “[a]ll penalties shall be determined both
       according to the seriousness of the offense and with the objective of restoring the offender to
       useful citizenship.” Ill. Const. 1970, art. I, § 11. In assessing an alleged proportionate penalties
       violation, we must determine whether the penalty at issue has been set by the legislature
       according to the seriousness of the offense. Sharpe, 216 Ill. 2d at 487. There are currently two
       ways to determine whether a penalty will violate the proportionate penalties clause: (1)
       whether the penalty is cruel, degrading, or so wholly disproportionate to the offense committed


                                                    - 10 -
       as to shock the moral sense of the community; and (2) whether offenses with identical elements
       are given different sentences. Sharpe, 216 Ill. 2d at 517, 521.
¶ 57       Defendant’s challenge, made pursuant to the first test, is that the sentence imposed for
       attempted murder in this case, 16 years’ imprisonment plus a 20-year add-on because he used a
       firearm for a total of 36 years’ imprisonment, violates due process and is grossly
       disproportionate to the offense, especially considering that his sentence for attempted murder
       was twice the sentence he received for actually killing Saldivar. Defendant claims “[i]t offends
       any sense of proportionality to impose twice the punishment on an offender for a victim who
       sustained a minor injury than for a victim who was killed.”
¶ 58       Effective January 1, 2000, the legislature enacted Public Act 91-404. The purpose was “to
       deter the use of firearms in the commission of a felony offense.” Pub. Act 91-404, § 5 (eff. Jan.
       1, 2000) (adding 720 ILCS 5/33A-1(b)(1)). Intending to deter the use of dangerous weapons
       and firearms during the commission of a felony offense, the legislature increased the penalties
       for certain offenses when the offender is armed with a dangerous weapon other than a firearm,
       possesses a firearm, discharges a firearm, and discharges a firearm that causes great bodily
       harm, permanent disability, disfigurement or death. These additional penalties are commonly
       referred to as “15/20/25-to-life” sentencing provisions. People v. Moss, 206 Ill. 2d 503, 506
       (2003).
¶ 59       Our supreme court in People v. Morgan, 203 Ill. 2d 470, 488-89 (2003), ruled that it is
       neither cruel nor degrading, nor would it shock the moral sense of the community, to apply the
       15/20/25-to-life enhancements to attempted first degree murder. Subsequently in Sharpe, the
       court affirmed its holding in Morgan with respect to the 15/20/25-to-life enhancements and
       stated:
               “We conclude that it would not shock the conscience of the community to learn that the
               legislature has determined that an additional penalty ought to be imposed when murder
               is committed with a weapon that not only enhances the perpetrator’s ability to kill the
               intended victim, but also increases the risk that grievous harm or death will be inflicted
               upon bystanders. See Morgan, 203 Ill. 2d at 488-89; Hill, 199 Ill. 2d at 452-53
               (rejecting ‘shock the conscience’ challenge to Public Act 91-404 enhancements to
               home invasion).” Sharpe, 216 Ill. 2d at 525.
¶ 60       In Lopez, 166 Ill. 2d 441, the defendant argued that because Illinois does not recognize the
       crime of attempted second degree murder, it was a possibility that a defendant would be
       sentenced to a greater term of imprisonment if the victim lived than if the victim died. Lopez
       argued that had he actually killed his wife and the jury believed he acted under a sudden and
       intense passion due to serious provocation, he would have been guilty of second degree
       murder, a Class 1 felony that was punishable by a term of imprisonment ranging from 4 to 15
       years (720 ILCS 5/9-2(d) (West 1992); 730 ILCS 5/5-8-1(a)(4) (West 1992)), instead of
       attempted first degree murder that was a Class X felony punishable by a term of imprisonment
       ranging from 6 to 30 years. Lopez argued that this possibility violated the Illinois
       Constitution’s requirement that “[a]ll penalties *** be determined *** according to the
       seriousness of the offense.” Ill. Const. 1970, art. I, § 11. Lopez, 166 Ill. 2d 441.
¶ 61       However, the majority rejected the challenge finding the disparity in sentencing not to be
       cruel, degrading or so wholly disproportionate as to shock the moral sense of the community
       and therefore did not violate due process, despite Justice McMorrow’s separate opinion.
       Lopez, 166 Ill. 2d at 452 (McMorrow, J., concurring in part and dissenting in part, joined by

                                                   - 11 -
       Bilandic, C.J.) (quoting Timothy P. O’Neill, “With Malice Toward None”: A Solution to an
       Illinois Homicide Quandary, 32 DePaul L. Rev. 107, 107-08 (1982)). The Lopez court
       suggested that any changes to the status of attempted second degree murder in Illinois would
       have to originate with the legislature. Id. at 450. As previously discussed, in the almost 20
       years since Lopez, the legislature has not made any amendments to the attempted murder
       statute to allow a defendant to mitigate the crime based on an unreasonable belief in the need
       for self-defense, despite the fact that the legislature amended section 8-4(c)(1)(E) in 2010
       allowing for defendants convicted of attempted murder to prove at sentencing, by
       preponderance of the evidence, that the mitigating factor of provocation was present, so as to
       reduce the class of offense from a Class X offense to a Class 1 offense. 720 ILCS
       5/8-4(c)(1)(E) (West 2010). The legislature’s inaction suggests agreement with the judicial
       interpretation of Lopez. In re May 1991 Will County Grand Jury, 152 Ill. 2d at 388; Agnew,
105 Ill. 2d at 280.
¶ 62        In accordance with Morgan, Sharpe and Lopez, we hold that the alleged disparity in
       sentencing range between defendant’s sentence for attempted first degree murder and second
       degree murder is not cruel, degrading, or so wholly disproportionate to the offense committed
       as to shock the moral sense of the community and therefore does not violate due process.
¶ 63        Defendant next claims that his sentence for attempted murder violates equal protection by
       imposing a harsher sentence than defendant would have received had he killed Flores.
¶ 64        Equal protection requires that similarly situated individuals will be treated in a similar
       manner. People v. Reed, 148 Ill. 2d 1, 7 (1992). The equal protection clauses of the United
       States and Illinois Constitutions do not deny the State the power to draw lines that treat
       different classes of people differently, but prohibits the State from according unequal treatment
       to persons placed by a statute into different classes for reasons wholly unrelated to the purpose
       of the legislation. People v. Shephard, 152 Ill. 2d 489, 499 (1992). To state a cause of action for
       a violation of equal protection, a plaintiff must allege that there are other people similarly
       situated to him, that these people are treated differently than him, and that there is no rational
       basis for this differentiation. See Safanda v. Zoning Board of Appeals, 203 Ill. App. 3d 687,
       695 (1990); accord Kaczka v. Retirement Board of the Policemen’s Annuity & Benefit Fund,
       398 Ill. App. 3d 702, 707-08 (2010). A court uses the same analysis in assessing equal
       protection claims under both the state and federal constitutions. Reed, 148 Ill. 2d at 7.
¶ 65        The legislative classification at issue determines the level of scrutiny to be applied when
       analyzing legislation under equal protection. Classifications based on race or national origin or
       affecting fundamental rights are strictly scrutinized. McLean v. Department of Revenue, 184
Ill. 2d 341, 354 (1998). When the legislative classification does not implicate a suspect
       classification or a fundamental right, rational basis review is employed. Shephard, 152 Ill. 2d
       at 500. Under the rational basis test, the challenged statute must bear a rational relationship to
       the purpose the legislature intended to achieve by enacting it. Id.
¶ 66        Defendant is not a member of a suspect class. “[E]qual protection analysis requires strict
       scrutiny of a legislative classification only when the classification impermissibly interferes
       with the exercise of a fundamental right or operates to the peculiar disadvantage of a suspect
       class.” Massachusetts Board of Retirement v. Murgia, 427 U.S. 307, 312 (1976). Accordingly,
       we employ the rational basis test.
¶ 67        Under the rational basis test, a statutory classification need only bear a rational relationship
       to a legitimate state goal. Reed, 148 Ill. 2d at 7-8. More specifically, we are charged with

                                                    - 12 -
       determining, “ ‘whether the statute is reasonably designed to remedy the evils which the
       legislature has determined to be a threat to the public health, safety and general welfare.’ ”
       People v. Bradley, 79 Ill. 2d 410, 417 (1980) (quoting Heimgaertner v. Benjamin Electric
       Manufacturing Co., 6 Ill. 2d 152, 159 (1955)). Only if the statute withstands this test can it be
       upheld. Reed, 148 Ill. 2d at 7-8.
¶ 68       However, before we can reach the ultimate question of whether the complained of statute
       violates the equal protection clause, we must first determine whether respondent is similarly
       situated to the comparison group. People v. Whitfield, 228 Ill. 2d 502, 513 (2007). When a
       party fails to make this showing, his equal protection challenge must fail. Id.
¶ 69       Without explanation other than to say that “a defendant who shoots and kills a person with
       intent to kill and an unreasonable belief in self-defense receives a far less harsh sentence than
       one who fails to kill,” defendant argues that principles of equal protection were violated. We
       agree with the State that defendant has failed to indentify a suspect class or identify others
       convicted of attempted first degree murder that have been treated unequally under the law.
       Therefore, defendant has not established that his sentence for attempted first degree murder
       was disproportionate to the offense or that his guarantee of equal protection was violated.

¶ 70                                  V. Deterring the Use of Firearms
¶ 71       Defendant next argues that his sentence for attempted first degree murder is
       unconstitutional because the firearm add-on imposed is not reasonably related to the aim of
       deterring firearm use and thus violates due process. In support of his argument defendant cites
       People v. Alejos, 97 Ill. 2d 502 (1983).
¶ 72       We begin by noting that defendant did not raise this specific challenge to the
       constitutionality of the firearm add-on statute in the trial court or in his posttrial motion, but a
       challenge to the constitutionality of a statute can be raised at any time. People v. Spencer, 2012
IL App (1st) 102094, ¶ 23.
¶ 73       In Alejos, the defendant was convicted of voluntary manslaughter and armed violence
       based on voluntary manslaughter and argued that armed violence could not be predicated on
       voluntary manslaughter. At the time of the offenses, the armed violence statute made it a Class
       X felony to commit any felony under Illinois law while armed with a dangerous weapon such
       as a handgun, knife or bludgeon. See Ill. Rev. Stat. 1979, ch. 38, ¶ 33A-1 et seq.
¶ 74       The court found that the “stiff punishment mandated by the armed-violence provision
       [was] intended not only to punish the criminal and protect society from him but also to deter
       his conduct–that of carrying the weapon while committing a felony.” Alejos, 97 Ill. 2d at 509.
       With that in mind, the court found that because voluntary manslaughter was not a premeditated
       crime but was committed “on the spur of the moment,” it was not likely to be deterred by the
       armed violence provisions punishing those offenses more severely. Therefore, armed violence
       could not be predicated on voluntary manslaughter. Id.
¶ 75       Defendant attempts to use the framework of Alejos to support his claim here. Defendant
       maintains that the analysis in Alejos is dispositive in this case because both the attempted
       murder of Flores and the killing in Alejos were accompanied by a mitigating fact. Defendant
       urges:
               “The purpose of the armed violence statute and the firearm add-ons are the same, to
               deter the usage of firearms in certain named felonies. [Citations omitted]. There is thus

                                                    - 13 -
               no daylight between the analysis in Alejos and the one in this case. The add-on could
               not logically deter the use of a firearm in an attempted killing done with an
               unreasonable belief in self-defense, as it does not in second degree murder.”
¶ 76       As previously discussed, the legislature enacted Public Act 91-404 for the purpose of
       deterring the use of firearms in the commission of a felony offense. Pub. Act 91-404, § 5 (eff.
       Jan. 1, 2000) (adding 720 ILCS 5/33A-1(b)(1)). In an effort to deter the use of firearms during
       the commission of a felony offense, the legislature increased the penalties for certain offenses
       when the offender is armed with a dangerous weapon other than a firearm, possesses a firearm,
       discharges a firearm, and discharges a firearm that causes great bodily harm, permanent
       disability, disfigurement or death. Moss, 206 Ill. 2d at 506.
¶ 77       Contrary to defendant’s argument, we find sufficient “daylight” between the analysis in
       Alejos and the facts in this case to find the 20-year add-on in this case reasonably related to the
       evil targeted by the legislature. After Alejos, the legislature in 1986 replaced the offense of
       voluntary manslaughter with the offense of second degree murder where either provocation or
       imperfect self-dense is established. People v. Shumpert, 126 Ill. 2d 344, 348 (1989). In
       enacting the second degree murder statute the legislature addressed the elements of the offense
       and did not deal with the sentencing enhancements. The legislature has determined that the
       sentencing add-on mandated under section 33A-1(b)(1) applies in certain instances where
       firearms are involved without consideration of whether mitigating factors of provocation or
       imperfect self-defense exist. Defendant has advanced no compelling reason within a due
       process framework that convinces this court that an unconstitutional sentence has been
       imposed in this case. Unlike the voluntary manslaughter in Alejos, defendant’s attempted
       murder of Flores cannot be mitigated by consideration of defendant’s second degree murder
       conviction to avoid the mandatory sentence enhancement imposed by the trial court.

¶ 78                                      VI. Excessive Sentence
¶ 79       Defendant contends that his 18-year sentence for second degree murder and 36-year
       sentence for attempted murder are excessive given his great potential for rehabilitation and
       other mitigating factors.
¶ 80       A trial court has broad discretionary powers in choosing the appropriate sentence a
       defendant should receive. People v. Jones, 168 Ill. 2d 367, 373 (1995). A reasoned judgment as
       to the proper sentence to be imposed must be based upon the particular circumstances of each
       individual case and depends upon many factors, including the defendant’s credibility,
       demeanor, general moral character, mentality, social environment, habits and age. People v.
       Perruquet, 68 Ill. 2d 149, 154 (1977). “In determining an appropriate sentence, the defendant’s
       history, character, rehabilitative potential, the seriousness of the offense, the need to protect
       society and the need for deterrence and punishment must be equally weighed.” People v.
       Jones, 295 Ill. App. 3d 444, 455 (1998). There is a strong presumption that the trial court based
       its sentencing determination on proper legal reasoning, and the court is presumed to have
       considered any evidence in mitigation that is before it. People v. Partin, 156 Ill. App. 3d 365,
       373 (1987). The imposition of a sentence is a matter within the trial court’s discretion, and a
       reviewing court has the power to disturb the sentence only if the trial court abused its
       discretion. Jones, 168 Ill. 2d at 373-74.
¶ 81       We find no abuse of discretion in this case. At sentencing, the court was advised that
       defendant, who is a high school graduate, was working at the time of his arrest and was close

                                                   - 14 -
       with his family. The presentence investigation report (PSI) stated that defendant had one
       misdemeanor and three drug-related felony convictions in his background. In allocution,
       defendant apologized to Saldivar’s family, repeating that he never intended to hurt anyone and
       he was afraid that the victims were going to come back and harm him. In imposing sentence,
       the court indicated that it had considered the arguments of counsel, the PSI, the evidence
       offered in aggravation and mitigation and the statutory factors in aggravation and mitigation.
       See 730 ILCS 5/5-5-3.1, 5-5-3.2 (West 2008). Based on the record, the court clearly
       considered defendant’s potential for rehabilitation, and other mitigating factors. Furthermore,
       defendant’s sentences fell within the statutory range and are therefore presumptively proper.
       People v. Hauschild, 226 Ill. 2d 63, 90 (2007); see 720 ILCS 5/8-4(c)(1) (West 2006); 730
       ILCS 5/5-8-1(a)(3) (West 2006); 720 ILCS 5/8-4(a)(1)(C) (West 2006); 730 ILCS
       5/5-8-1(a)(1.5) (West 2006). Consequently, we cannot say the trial court abused its discretion
       in imposing the aggregate 54-year sentence.

¶ 82                               VII. Ineffective Assistance of Counsel
¶ 83        Defendant claims that counsel was ineffective for not seeking to have his sentence for
       attempted first degree murder reduced based on provocation. Defendant argues that at the time
       of sentencing, section 8-4(c)(1)(E) allowed for defendants convicted of attempted murder to
       prove, by preponderance of the evidence, that the mitigating factor of provocation was present,
       so as to reduce the class of offense from a Class X offense to a Class 1 offense. 720 ILCS
       5/8-4(c)(1)(E) (West 2010). Defendant faults counsel for not invoking this statute where there
       was a “substantial physical assault” which preceded the shooting.
¶ 84        In a criminal case a defendant is constitutionally guaranteed effective assistance of
       counsel. U.S. Const., amends. VI, XIV; Ill. Const. 1970, art. I, § 8; Strickland v. Washington,
       466 U.S. 668 (1984); adopted by People v. Albanese, 104 Ill. 2d 504 (1984). A defendant must
       meet a two-prong test to prevail on an ineffective assistance claim: (1) counsel’s performance
       fell below an objective standard of reasonableness; and (2) there is reasonable probability that,
       but for counsel’s errors, the result of the trial would have been different. Strickland, 466 U.S. at
       687.
¶ 85        Under the first prong of the Strickland test, defendant must overcome a “strong
       presumption that counsel’s conduct falls within the wide range of reasonable professional
       assistance; that is, defendant must overcome the presumption that under the circumstances, the
       challenged action ‘might be considered sound trial strategy.’ ” Id. at 689 (quoting Michel v.
       Louisiana, 350 U.S. 91, 101 (1955)). A defendant satisfies the second prong of Strickland if he
       can show that a reasonable probability exists that, had counsel not erred, the trier of fact would
       not have found him guilty beyond a reasonable doubt. People v. Caballero, 126 Ill. 2d 248, 260
       (1989). Where the defendant fails to prove prejudice, the reviewing court need not determine
       whether counsel’s performance constituted less than reasonable assistance. Strickland, 466
U.S. at 697, 699; People v. Flores, 153 Ill. 2d 264, 283-84 (1992).
¶ 86        The burden is on the defendant to overcome the strong presumption that defense counsel
       rendered adequate assistance using reasonable professional judgment pursuant to sound trial
       strategy. Strickland, 466 U.S. at 689-90. It is not enough that trial counsel failed to meet the
       competence standard; defendant must also show that he was prejudiced as a result.
       Id. at 692-93.


                                                    - 15 -
¶ 87       The statute in question here, which became effective January 1, 2010, reads that in a
       prosecution for attempted first degree murder:
               “[I]f the defendant proves by a preponderance of the evidence at sentencing that, at the
               time of the attempted murder, he or she was acting under a sudden and intense passion
               resulting from serious provocation by the individual whom the defendant endeavored
               to kill, or another, and, had the individual the defendant endeavored to kill died, the
               defendant would have negligently or accidentally caused that death, then the sentence
               for attempted murder is the sentence for a Class 1 felony.” 720 ILCS 5/8-4(c)(1)(E)
               (West 2010).
¶ 88       A plain reading of the statute establishes that a reduction in sentence is available in
       prosecutions for attempted murder only if the defendant “was acting under a sudden and
       intense passion resulting from serious provocation.” Whether provocation existed was not at
       issue in this case. Indeed, the trial court found that the evidence did not support defendant’s
       proposed jury instruction on provocation, an issue that defendant does not raise before this
       court. Defendant’s theory of the case was that he acted in self-defense and argued as such
       throughout all stages of the proceedings. The statute does not provide for a reduction in
       sentence when a defendant proves by a preponderance of the evidence that he is acting in
       self-defense. Where no provocation occurred in this case, section 8-4(c)(1)(E) was not
       applicable and therefore defendant was not prejudiced by counsel’s failure to request the
       reduction at sentencing.

¶ 89                                       CONCLUSION
¶ 90       For the foregoing reasons, we vacate defendant’s conviction for aggravated discharge of a
       firearm and affirm defendant’s remaining convictions.

¶ 91      Affirmed in part and vacated in part.




                                                  - 16 -